 Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                           Plaintiff,                            ORDER

             - against -                                   16 Civ. 9446 (PGG)

111 EAST 88TH PARTNERS,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff United States of America alleges that Defendant 111 East 88th

Partners violated the Fair Housing Act (the “FHA”) by (1) denying a reasonable

accommodation to rent-controlled tenant Gregory Reich by prohibiting him from keeping

an emotional support animal in his apartment, in violation of 42 U.S.C. § 3604(f)(2),

(3)(B); and (2) interfering with Reich’s exercise of his rights under the FHA through

coercion, intimidation, and threats, in violation of 42 U.S.C. § 3617. (Am. Cmplt. (Dkt.

No. 31) ¶¶ 40-45)

               The parties have cross-moved for summary judgment. Defendant

contends that it is entitled to summary judgment because (1) this case is barred by res

judicata, collateral estoppel, and the Rooker-Feldman doctrine; and (2) it never refused

Reich’s request for a reasonable accommodation. (Def. Br. (Dkt. No. 137)) The

Government seeks summary judgment on Defendant’s res judicata and collateral estoppel

defenses. (Govt. Br. (Dkt. No. 128)) For the reasons set forth below, Defendant’s

motion will be denied, and the Government’s motion will be granted.
    Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 2 of 34



                                     BACKGROUND

I.      FACTS1

               Gregory Reich is 57 years old and has lived in the same rent-controlled

apartment – located at 111 East 88th Street in Manhattan – for his entire life. (Govt. R.

56.1 Stmt. (Dkt. No. 129) ¶ 1; Reich Decl. (Dkt. No. 131) ¶¶ 1-2; Def. R. 56.1 Stmt.

(Dkt. No. 138) ¶¶ 2-3) Reich lives in the apartment with his husband, Alan Miller, and

his dog, Chablis. (Reich Decl. (Dkt. No. 131) ¶ 1) He rents the apartment from

Defendant. (Reich Decl. (Dkt. No. 131) ¶ 2; Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 2)

        A.     Reich’s Medical Condition

               Reich has struggled with depression since he was a teenager. (Govt. R.

56.1 Stmt. (Dkt. No. 129) ¶ 2) He has received therapy from Jerry Katz, a clinical social

worker, for more than 16 years. (Id. ¶ 3) Katz has diagnosed Reich with a number of

mental disorders, including Dysthymic Disorder, Schizoid Personality Disorder,

Narcissistic Personality Disorder, and Other Specified Personality Disorder.2 (Sept. 5,


1
   Unless otherwise indicated, the Court cites facts drawn from Local Rule 56.1
statements because the opposing party has either not disputed those facts or has not done
so with citations to admissible evidence. See Giannullo v. City of N.Y., 322 F.3d 139,
140 (2d Cir. 2003) (“If the opposing party . . . fails to controvert a fact so set forth in the
moving party’s Rule 56.1 statement, that fact will be deemed admitted.”).
2
   “[D]ysthymia . . . is a continuous long-term (chronic) form of depression.” Persistent
depressive disorder (dysthymia), MAYOCLINIC.ORG, www.mayoclinic.org/diseases-
conditions/persistent-depressive-disorder/symptoms-causes/syc-20350929. “Schizoid
personality disorder is an uncommon condition in which people avoid social activities[,]
. . . consistently shy away from interaction with others[,] . . . [and] have a limited range of
emotional expression.” Schizoid personality disorder, MAYOCLINIC.ORG,
www.mayoclinic.org/diseases-conditions/schizoid-personality-disorder/symptoms-
causes/syc-20354414. “Narcissistic personality disorder . . . is a mental condition in
which people have an inflated sense of their own importance, a deep need for excessive
attention and admiration, troubled relationships, and a lack of empathy for others. But
behind this mask of extreme confidence lies a fragile self-esteem that’s vulnerable to the
slightest criticism.” Narcissistic personality disorder, MAYOCLINIC.ORG,
www.mayoclinic.org/diseases-conditions/narcissistic-personality-disorder/symptoms-
                                              2
 Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 3 of 34



2014 Justice Silver Order (Dkt. No. 140-12) at 2; Oct. 24, 2006 Katz Ltr. (Dkt. No. 140-

5) at 3; June 8, 2015 Katz Ltr. (Dkt. No. 140-19) at 3; May 11, 2017 Katz Ltr. (Dkt. No.

140-34) at 4)3 Although Reich’s diagnoses have changed over the years, he has

consistently shown signs of depression and characteristics of one or more personality

disorders. (June 8, 2015 Katz Ltr. (Dkt. No. 140-19) at 3; May 11, 2017 Katz Ltr. (Dkt.

No. 140-34) at 4)

               Reich also suffers from physical ailments, including diabetes, high blood

pressure, high cholesterol, and coronary artery disease. (Aug. 12, 2015 Interview Record

(Dkt. No. 140-28) at 4; May 4, 2017 Dr. Shuchita Sharma Ltr. (Dkt. No. 140-34); June

28, 2013 Dr. Anelise Engel Ltr. (Dkt. No. 140-11)) In 2002, he exhibited signs of stage-

two diabetic kidney disease. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 16). And in March

2015, he was diagnosed with end stage renal disease (“ESRD”).4 (Govt. R. 56.1 Stmt.

(Dkt. No. 4) ¶ 5; June 8, 2015 Katz Ltr. (Dkt. No. 140-19) at 3)

               Reich began dialysis treatment shortly thereafter, and he currently receives

dialysis treatments at home four or five times per week. (Govt. R. 56.1 Stmt. (Dkt. No.

4) ¶ 6; May 4, 2017 Dr. Sharma Ltr. (Dkt. No. 140-34) at 3) Each treatment usually

causes/syc-20366662. “[Other Specified Personality Disorder] is a diagnostic category
describing problems with inter and intrapersonal functioning (i.e., personality disorder)
that are not accounted for by . . . specific personality disorder diagnoses. . . .” Benjamin
N. Johnson and Kenneth N. Levy, Personality Disorder Not Otherwise Specified
(PDNOS), ENCYCLOPEDIA OF PERSONALITY AND INDIVIDUAL DIFFERENCES (2017),
available at https://link.springer.com/referenceworkentry/10.1007%2F978-3-319-28099-
8_924-1.
3
  Citations to page numbers refer to the pagination generated by this District’s Electronic
Case Files (“ECF”) system.
4
  “End-stage renal disease . . . occurs when chronic kidney disease – the gradual loss of
kidney function – reaches an advanced state. . . . [Y]our kidneys are no longer able to
work as they should to meet your body’s needs. . . . [Y]ou need dialysis or a kidney
transplant to stay alive.” End-stage renal disease, MAYOCLINIC.ORG,
www.mayoclinic.org/diseases-conditions/end-stage-renal-disease/symptoms-causes/syc-
20354532.
                                                3
    Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 4 of 34



involves being attached to a machine for at least four hours. (Govt. R. 56.1 Stmt. (Dkt.

No. 4) ¶ 7) Reich describes his apartment as “a hospital room” because it has so much

medical equipment. (Id. ¶ 13) When Reich first received his ESRD diagnosis, he was

distressed and felt “as though death was staring [him] in the face.” (Id. ¶ 10) Dialysis

treatment causes Reich to become tired, weak, and uninterested in socializing. (Id. ¶ 12)

His condition severely limits his ability to travel. (Id.)

        B.       Reich’s Lease and Dog Ownership

                 Reich’s lease prohibits him from having a dog in his apartment without

Defendant’s written permission. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 5) Since 1997,

however, Reich has had a pet dog in his apartment without obtaining Defendant’s

permission. (Id. at 2 ¶ 6)5

                 Reich adopted his first dog, Orion, in 1997. (Id. at 2 ¶ 7; Civil Court

Order (Dkt. No. 140-3) at 2) After Orion died in 2006, Reich adopted Maddy. (Def. R.

56.1 Stmt. (Dkt. No. 138) at 2 ¶ 8) Maddy died in 2017, and Reich then adopted Chablis.

(Id. at 2 ¶ 9)

        C.       State Court and Administrative Proceedings

                 In August 1998, Defendant commenced eviction proceedings against

Reich in New York County Civil Court for violating his lease’s provision barring dogs.

(Id. at 2 ¶ 10; Govt. R. 56.1 Stmt. (Dkt. No. 129) ¶ 21) In an April 27, 1999 decision, the

Civil Court dismissed the case, finding that Defendant had waived its right to enforce the

no-dogs lease provision. (Apr. 27, 1999 Civil Court Order (Dkt. No. 140-3) at 6)

Defendant had waited more than three months after it had notice of the dog to commence


5
  Multiple paragraphs in Defendant’s Local Rule 56.1 Statement are numbered 6 to 14.
In citing to these paragraphs, the Court includes the page number as well.
                                              4
    Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 5 of 34



eviction proceedings. (Id. at 5-6) On January 10, 2002, the Appellate Term, First

Department affirmed. (Def. R. 56.1 Stmt. (Dkt. No. 138) at 3 ¶ 7)

               When Reich adopted Maddy in 2006, Defendant again commenced

eviction proceedings against him. (Govt. R. 56.1 Stmt. (Dkt. No. 129) ¶¶ 22-23) On

November 20, 2006, Reich filed a complaint with the U.S. Department of Housing and

Urban Development (“HUD”), asserting that Defendant had denied him a reasonable

accommodation by prohibiting him from having an “emotional support pet.” (Def. R.

56.1 Stmt. (Dkt. No. 138) at 4 ¶ 9) HUD referred Reich’s complaint to the New York

State Division of Human Rights (the “NYSDHR”) – an agency that enforces the New

York State Human Rights Law – for investigation. (Id. at 4 ¶ 10) HUD has certified the

NYSDHR as a “substantially equivalent” agency under 24 C.F.R. § 115.205 and 42

U.S.C. § 3610(f).6 (Id. at 4 ¶ 11) The NYSDHR receives funding through contracts with

HUD to carry out its work. (Id. ¶¶ 38, 107)

               In a March 21, 2007 decision, the NYSDHR issued a “probable cause”

determination with respect to Reich’s complaint. (Id. at 4 ¶ 12; Mar. 21, 2007 NYSDHR

Determination (Dkt. No. 140-6)) On September 26, 2007, the Civil Court stayed the

eviction proceedings against Reich pending the resolution of the NYSDHR case.7 (Sept.

26, 2007 Civil Court Order (Dkt. No. 140-18))

               Rather than litigate the complaint through the NYSDHR’s administrative

process, Defendant elected – pursuant to New York Executive Law § 297.9 – to have the

Division commence a lawsuit in state court. (Govt. R. 56.1 Stmt. (Dkt. No. 129) ¶ 27;


6
  Such certification is available only where “the substantive rights protected by [the]
agency . . . are substantially equivalent to those created by [the FHA].” 42 U.S.C.
§ 3610(f).
7
  The eviction proceedings remain stayed. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 8)
                                               5
 Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 6 of 34



Goldstein Aff. (Dkt. No. 132-4) ¶ 6) see N.Y. Exec. Law § 297.9 (“Any party to a

housing discrimination complaint shall have the right . . . to elect to have an action

commenced in a civil court. . . .”). After a landlord elects to have an action proceed in

court, the NYSDHR “is entirely responsible for filing and prosecuting” that action “on

behalf of the State of New York.” (Govt. R. 56.1 Stmt. (Dkt. No. 129) ¶ 30) HUD had

no involvement “in any decisionmaking by NYSDHR as to the course of [the] litigation.”

(Id. ¶¶ 38-39)

                 On May 10, 2007, the NYSDHR commenced an action against Defendant

in Supreme Court of the State of New York, New York County. (Def. R. 56.1 Stmt.

(Dkt. No. 138) 4 ¶ 13) In its complaint, the NYSDHR asserts that Reich “suffers from

both physical and mental disabilities, including dysthymic disorder, depression, diabetes,

dyslipidemia [high cholesterol], and obesity,” and that Defendant has “refused to permit

[Reich] to keep his emotional support pet.” (May 10, 2007 NYSDHR Cmplt. (Dkt. No.

140-7) ¶¶ 7, 13) The NYSDHR charged that Defendant denied Reich a “reasonable

accommodation . . . which [was] necessary due to his disability,” in violation of the New

York State Human Rights Law. (Id. ¶¶ 15, 29) The case was litigated over the next

seven years.

                 To establish Reich’s disability, the NYSDHR relied on the testimony of

Reich’s therapist, Katz. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 19) In a September 5, 2014

decision, however, New York Supreme Court Justice George Silver granted

Respondents’ motion in limine to preclude Katz’s testimony. (Sept. 5, 2014 Justice

Silver Order (Dkt. No. 140-12))

                 As of 2006, Katz diagnosed Reich with Dysthymic Disorder. (Sept. 5,

2014 Justice Silver Order (Dkt. No. 140-12) at 1-2) In a 2011 affidavit, however, Katz
                                              6
 Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 7 of 34



changed Reich’s diagnosis to Schizoid Personality Disorder. (Id. at 2) And in March

2014, Katz opined that Reich no longer met the criteria for either condition. (Id.; Govt.

R. 56.1 Stmt. (Dkt. No. 129) ¶ 32) Katz planned to testify that Reich’s severe depression

could return if he were not allowed to keep his dog, but Justice Silver precluded that

proposed testimony as speculative. (Sept. 5, 2014 Justice Silver Order (Dkt. No. 140-12)

at 2, 4 (precluding Katz’s opinion that Reich’s depression may “worsen if he is not

allowed to keep his dog,” finding that there was no “actual evidence” supporting that

theory))

                At an October 29, 2014 hearing, the NYSDHR conceded that Justice

Silver’s in limine ruling “precluded . . . all relevant issues,” leaving “no issues left to try.”

(Oct. 29, 2014 Tr. (Dkt. No. 132-6) at 3) Accordingly, Justice Silver dismissed the

NYSDHR’s action (id. at 5), and judgment was entered in Defendant’s favor. (Judgment

(Dkt. No. 140-16))

        D.      Reich’s 2014 HUD Complaint

                On November 25, 2014 – shortly after the NYSDHR’s action was

dismissed – Reich filed a new complaint with HUD alleging that Defendant had

discriminated against him by refusing to accommodate his request to keep an “emotional

support pet” in his apartment, and had retaliated against him for filing his 2006 complaint

with HUD. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 25)

                Reich’s new complaint includes the following chronology:

        Based on the recommendation of my psychotherapist, [my husband and I]
        adopted Maddy in 2006, after the death of Orion, our first dog. . . .

        The landlord wasted no time in starting another eviction case in Housing
        Court. I had requested a reasonable accommodation based on my physical
        and mental conditions, but my request as ignored. I filed a complaint with
        HUD. . . .
                                               7
 Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 8 of 34




       HUD referred my [2006] complaint to the New York State Division of
       Human Rights for investigation. After that agency issued a probable cause
       determination in my favor, the landlord elected to have the case heard in
       civil court. It was litigated for eight years while the eviction case was
       stayed, but in September . . . that case [was] decided against me, without a
       trial. . . .

       For the past eight years, Maddy has provided me with nonjudgmental
       comfort and support. She forces me outside and into situations where I
       interact with people. She calms me down and helps control my anxiety
       level. I do not think I can function without her. . . .

       Now that [the] [NY]SDHR has decided not to appeal the court’s decision,
       I am in danger of eviction or having to remove [my dog] Maddy. . . .

       I expect the landlord to rush back to Housing Court to demand our
       immediate eviction. Please help us[;] HUD is our last resort.

(Nov. 25, 2014 HUD Cmplt. (Dkt. No. 140-14))

               During its investigation of Reich’s new complaint, HUD spoke with

counsel for the NYSDHR, who advised that his agency “ultimately decided not to appeal

[Justice Silver’s decision] because of the weak set of facts.” (Def. R. 56.1 Stmt. (Dkt.

No. 138) ¶ 34) In a March 5, 2015 letter, HUD informed Reich that it could not

reinvestigate his 2006 complaint because of “the legal principle of res judicata, also

known as claim preclusion.” (Id. ¶ 38) (emphasis added)

       E.      Reinstatement of Eviction Proceedings

               On November 14, 2014, Defendant moved to vacate the stay of the

eviction proceedings, and the case was restored to the Civil Court’s calendar by

stipulation in December 2014. (Oct. 1, 2015 Sieratzki Aff. (Dkt. No. 152-15) ¶ 8)




                                             8
    Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 9 of 34



               On February 3, 2015, Defendant moved for a warrant of eviction and a

$304,850 judgment for past “use and occupancy” of the apartment8 – plus attorney’s fees

incurred in both the eviction proceedings and in the NYSDHR case. (Feb. 3, 2015

Sieratzki Aff. (Dkt. No. 132-7) ¶ 2; Sept. 21, 2016 HUD Reasonable Cause

Determination (Dkt. No. 140-31) at 4)

        F.     Reich’s 2015 Reasonable Accommodation Request

               In a June 18, 2015 letter to Defendant, Reich again sought permission to

keep an “emotional support dog” in his apartment as a reasonable accommodation. (Def.

R. 56.1 Stmt. (Dkt. No. 138) ¶ 39) The letter states that “Reich has recently been

diagnosed with end-stage kidney disease [or ESRD], a potentially fatal medical

condition,” and that the diagnosis was having “a serious impact on [his] mental and

emotional health.” (June 18, 2015 Pltf. Ltr. (Dkt. No. 140-19) at 1) Included with

Reich’s letter is a note from his nephrologist, Dr. Dara Huang, which discusses Reich’s

ESRD diagnosis and his other ailments:

        Mr. Reich has an extensive significant past medical history including
        longstanding diabetes requiring insulin, hyperlipidemia, gout,
        hypertension and coronary artery disease status post percutaneous
        coronary intervention. . . . Despite aggressive medical management to
        stave off further progression of his disease, his kidney function has
        worsened to the point of end stage renal disease (ESRD). . . .

        [G]iven his current state of having a life-threatening condition . . . , the
        only treatment option Mr. Reich has at this time is to prepare for renal
        replacement therapy, [i.e.] dialysis or kidney transplant. . . . The prognosis
        for ESRD is certain mortality without these necessary interventions.

(May 16, 2015 Dr. Huang Ltr. (Dkt. No. 140-19) at 2)

8
  During the pendency of the eviction proceedings, Defendant allegedly refused to accept
Reich’s rent payments at the rent-controlled rate. (Nov. 25, 2014 HUD Cmplt. (Dkt. No.
140-14) at 2) The back rent that Defendant sought was calculated at well above the rent-
controlled rate. (Reich’s Jan. 25, 2016 Response to HUD Data Request (Dkt. No. 140-
29) ¶ 17)
                                             9
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 10 of 34



               Reich also submitted a June 8, 2015 letter from Katz, which reads

as follows:

       In March Mr. Reich was informed . . . that . . . he was now suffering from
       End Stage Renal Disease (ESRD), and that he would soon need to begin
       dialysis treatments. This is a major emotional blow, as it involves the
       possibility of a shortened lifespan. . . . Reich has begun to falter on his
       weight-loss regimen (which he had adhered to strictly since mid-March,
       losing about 30 lbs.), and has slackened in his adherence to the blood
       testing regimen which determines his multiple daily insulin dosages. Both
       . . . are obviously crucial to maintaining his health, and indeed his life.

       . . . Early in the treatment I considered him to manifest the traits and
       symptoms of Narcissistic Personality Disorder. Over years of working
       with him I came to realize his traits and symptoms better met criteria for
       Schizoid Personality Disorder (SPD).

       . . . [S]ince approximately September, 2013 Mr. Reich no longer met [the]
       full DSM-IV criteria for SPD, an improvement I believe was a result of his
       psychotherapy treatment. But I noted then that he still showed many of
       the traits and fears associated with SPD.

       Mr. Reich currently meets criteria for Other Specified Personality
       Disorder, since he still shows mixed personality features characteristic of
       several personality disorders.

       Over the years I have worked with him, Mr. Reich’s dog has been a major
       source of emotional support, and has contributed to the degree of
       management of his health that he has shown. He reacts extremely
       negatively to my even broaching the topic of his possibly losing his dog.
       Even now, after more than 13 years of therapy with me, asking him about
       this makes him profoundly withdraw from me and become despondent,
       going from voicing trust and comfort with me to quickly feeling
       completely cut off and experiencing himself as alone and misunderstood
       in the world. This reaction typically lasts for several sessions.

       I believe that in his depressed state, and given the physical and emotional
       challenges of worsened health and taxing dialysis treatments, it would be
       most dangerous to remove the vital support his dog provides him. Doing
       this would overwhelm his psychological resources and exacerbate his
       depression at a critical moment in his life. And it would likely reduce his
       capacity to take care of his physical health and thus jeopardize his life.

(June 8, 2015 Katz Ltr. (Dkt. No. 140-19) at 2)



                                            10
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 11 of 34



               In a June 28, 2015 response to Reich’s letter, Defendant asked that he

submit the following information within 10 days:

        Copies of . . . Katz’s session notes relating to his session[s] with [Reich]
        for the period commencing May 1, 2014 to the present. If handwritten,
        they are to be supported by typed copies of same.

        Copies of . . . Reich’s medical records and medical history, including but
        not limited to medical management provided, tests conducted with their
        results, glomerular filtration rate, MRI, CT scan, ultrasound or contrast x-
        ray, for the period of time Dara Huang MD and the Kidney &
        Hypertension Specialists of New York, P.C. have been seeing/treating
        Reich.

(June 28, 2015 Def. Ltr. (Dkt. No. 140-22)) Defendant’s letter further states that

Defendant reserves the right to (1) have Reich examined by Defendant’s psychiatric

expert and (2) have Katz, Dr. Huang, and Reich appear to answer questions under oath.

(Id.)

               Reich interpreted Defendant’s “unreasonable and burdensome requests for

medical information and potential testimony to amount to a denial of [his] reasonable

accommodation request, . . . particularly [given that Defendant] was still actively seeking

to evict [him].” (Reich Decl. (Dkt. No. 131) ¶ 14) Accordingly, he never responded to

Defendant’s letter. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 53)

        G.     Reich’s 2015 HUD Complaint

               On July 27, 2015, Reich filed another complaint with HUD, alleging that

Defendant had denied him a reasonable accommodation by prohibiting him from keeping

his “emotional support dog” in his apartment:

        I am filing this complaint with HUD because my landlord has refused to
        grant me a reasonable accommodation to keep Maddy, my emotional
        support dog. I am disabled. I have recently been diagnosed with end
        stage renal disease, which is life-threatening. I have been in
        psychotherapy for over 13 years for, among other things, depressive

                                              11
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 12 of 34



       disorder and schizoid personality disorder. The latest medical diagnosis
       has caused my mental and emotional symptoms to worsen.

       . . . This is not the first claim that I have filed with HUD. In 2006 I filed
       the first claim of discrimination when my landlord started an eviction case
       against me in housing court because of my dog. At that time, HUD sent
       the complaint to the NY State Division of Human Rights for investigation
       and the result was a probable cause determination.

       My landlord chose to have the complaint heard in Supreme Court. . . .
       Without giving me the benefit of a trial, Justice George Silver held that I
       was not entitled to the accommodation. . . .

       . . . . My landlord has now asked the housing court for a warrant of
       eviction and back rent in the amount of hundreds of thousands of dollars.
       The landlord refused to take the rent all this time and is now demanding
       amounts well above our rent-controlled rent.

       But that is not all. The landlord is also demanding that I pay his legal fees
       for the Supreme Court action. He stated in court papers that I should pay
       because I filed a HUD complaint.

       In May, 2015, I received the latest medical diagnosis. I asked our attorney
       to request a reasonable accommodation, based upon my changed
       circumstances. My attorney made the request to my landlord’s lawyer by
       letter dated June 18, 2015. Included were statements from my kidney
       specialist and my psychotherapist. In a response, dated June 28, 2015, my
       landlord claimed that my attorney’s letter was not a valid request and then
       went on to make demands that are so burdensome and onerous that my
       lawyer said they constitute a refusal of the accommodation. . . .

(July 27, 2015 HUD Cmplt. (Dkt. No. 140-24); see also Def. R. 56.1 Stmt. (Dkt.

No. 138) ¶ 55))

               In New York County Civil Court, Reich moved for a stay of the

eviction proceedings pending the resolution of his most recent HUD complaint.

(See Oct. 1, 2015 Def. Opp. Aff. (Dkt. No. 152-15)) In an October 1, 2015

affidavit submitted in opposition to Reich’s stay motion, Defendant argued that

Reich’s emotional support dog serves no medical purpose:

       Katz now claims . . . that if Reich had to remove the pet dog, “it would
       likely reduce his capacity to take care of his physical health[.]” . . . [T]he
                                             12
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 13 of 34



       fact that Reich’s diabetes, hypertension and kidney disease has continually
       worsened over the years would compel the indisputable conclusion that
       the dog does not have any positive effect on Reich’s health. Thus, Reich
       has failed to show the request for a reasonable accommodation and the
       subsequent HUD complaint, has merit.

(Id. ¶ 29) Defendant went on to argue that “[i]f [Reich] were to provide . . .

information [in response to Defendant’s June 28, 2015 letter], it would show that

his latest request and complaint has no merit.” (Id. ¶ 19)

               On February 26, 2016, the Civil Court stayed the eviction

proceedings pending the resolution of Reich’s HUD complaint. (Sept. 21, 2016

HUD Reasonable Cause Determination (Dkt. No. 140-31) at 4)

               In a September 21, 2016 decision, HUD concluded that there was

“reasonable cause” to believe that Defendant had violated 42 U.S.C. §§ 3604(f)(2) and

(f)(3)(B) “by denying [Reich’s] requests to retain an emotional support animal as a

reasonable accommodation.” (Id. at 8) HUD found that Defendant’s June 28, 2015 letter

constituted a constructive denial of Reich’s June 18, 2015 reasonable accommodation

request:

       [I]n response to [Reich’s reasonable accommodation] request,
       [Defendant], by letter dated June 28, 2015, requested that [Reich] provide
       additional, extensive, and intrusive information, agree to submit to a
       medical examination, and have his therapist and physician available to
       appear for interviews under oath. Following this request, [Reich]
       discontinued his engagement with [Defendant], and instead, filed the
       instant complaint on July 27, 2015.

       . . . [A] request for a reasonable accommodation may be constructively
       denied in cases where a tenant faces eviction and a landlord requests
       excessive and intrusive information after receiving reliable information (1)
       establishing that the tenant is disabled; (2) describing the requested
       accommodation; and (3) demonstrating the relationship between the
       disability and the requested accommodation. [Reich’s] reasonable
       accommodation request letter, in conjunction with the attached letters
       from his therapist [Katz] and physician [Dr. Huang], provide sufficient
       reliable information to establish [Reich’s] disabilities and the necessity of
                                             13
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 14 of 34



        a support animal to ameliorate the effects of his disabilities.
        Consequently, [Defendant’s] subsequent requests for intrusive and
        burdensome information and potential medical examinations are
        tantamount to a refusal to grant the requested accommodation.

(Id.)

               HUD also found “reasonable cause” to believe that Defendant had

violated 42 U.S.C. § 3617 by “seeking to intimidate [Reich] and interfere with his

right to a reasonable accommodation.” (Id. at 12) This determination was based

on HUD’s finding that Defendant’s “June 28, 2015 request for additional

information and a potential medical examination was excessive, intrusive,

burdensome, and unnecessary,” since Reich had already “supplied sufficient

reliable documentation” to support his accommodation request. (Id.)

               HUD issued a charge of discrimination against Defendant on September

21, 2016. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 82; HUD Charge of Discrimination (Dkt.

No. 140-32)) On October 6, 2016, Defendant elected to proceed in federal court rather

than before an administrative law judge. (Def. Notice of Election (Dkt. No. 140-33))

This action was commenced on December 7, 2016. (Cmplt. (Dkt. No. 1))

        H.     2017 Reasonable Accommodation Request

               In April 2017, while the instant action was pending, Reich’s dog Maddy

died. (Def. R. 56.1 Stmt. (Dkt. No. 138) ¶ 85) In a June 7, 2017 letter to Defendant,

Reich asked for permission to adopt another emotional support dog as a reasonable

accommodation. (Id. ¶ 86; June 7, 2017 Reich Ltr. (Dkt. No. 140-34)) With his letter

Reich included a note from nephrologist Dr. Shuchita Sharma, which reads as follows:

        Mr. Greg Reich is one of our patients in the Home Dialysis Program of
        Mount Sinai Kidney Center. His medical problems include Hypertension,
        Diabetes Mellitus, Coronary artery disease and End Stage Renal Disease.

                                           14
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 15 of 34



       He receives five times a week home hemodialysis for his End Stage Renal
       Disease.

(May 4, 2017 Dr. Sharma Ltr. (Dkt. No. 140-34) at 3)

              Reich also submitted a letter from Katz supporting Reich’s

accommodation request. That letter reads as follows:

       Over the course of his years in my care, Reich has suffered from recurrent
       manifestations of a depressive disorder. . . . He currently meets criteria for
       Other Specific Depressive Disorder. . . .

       . . . . In recent years, he has suffered from End Stage Renal Disease
       (ERSD). He now requires dialysis treatments five times per week. . . . He
       also required open heart, multiple bypass surgery in 2016. The need for
       and stress of all of these treatments, combined with ongoing and
       continuing medical problems in his ability to receive the dialysis, has
       brought on several episodes of depression of varying intensity. Due to his
       medical and emotional problems, he lost his long term job in 2016, and
       now is unemployable, with attendant increased financial strain within his
       household.

       I believe his depression affects his ability to adhere to a healthy diet, and
       also affects his motivation to perform the blood testing and insulin
       injecting needed to control his diabetes. Both . . . are obviously crucial to
       maintaining his health, and indeed his life. . . .

       Over the years I have worked with him, his dogs have been a major source
       of emotional support – for long periods perhaps his only perceived form of
       emotional support. They provide a calming and reassuring presence for
       him, and allow him to feel more relaxed when under stress and depressed.
       It is clear the presence of a dog allows him to undergo the rigors of
       dialysis, and improves his willingness to control his food intake and do
       diabetic testing.

       I strongly believe that not allowing him the accommodation of a new
       assistance animal would plunge him into a Major Depression, and cause
       him to neglect his diet, his diabetic treatments, and possibly his dialysis
       treatments. In other words, denying Mr. Reich the reasonable
       accommodation of another emotional support dog would be a serious
       threat to his health and his life.

(May 11, 2017 Katz Ltr. (Dkt. No. 140-34) at 4)




                                             15
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 16 of 34



               In a June 19, 2017 letter responding to Reich’s accommodation request,

Defendant requested that Reich supply the following information within 10 days:

       Copies of Gregory Reich’s medical records and medical history, including
       but not limited to medical management provided, tests conducted with
       their results, glomerular filtration rate, MRI, CT scan, ultrasound or
       contrast x-ray, for the period of time Dara Huang MD, Shuchita Sharma,
       MD and the Kidney Hypertension Specialists of New York, P.C. have
       been seeing/treating Reich. Additionally, please provide medical records
       relating to the claimed ongoing and continuing medical problems
       regarding his ability to receive dialysis.

       The exact breed of the dog you wish to adopt, so that we can have an
       understanding of the projected height and weight of the dog you want to
       bring into [the] apartment. . . .

(June 19, 2017 Def. Ltr. (Dkt. No. 140-36)) Defendant’s letter states that it might seek

additional information after reviewing discovery in the instant case. (Id.)

               As of June 19, 2017, Defendant had obtained through discovery the

following medical and therapy records:

   •   96 pages of Reich’s records from Mount Sinai West;
   •   233 pages of records produced by Reich’s primary care provider;
   •   100 pages of records from New York University Medical Center; and
   •   Three discs of audio files containing Katz’s dictated therapy notes and
       hardcopies of Katz’s handwritten session notes.

(Govt. R. 56.1 Stmt. (Dkt. No. 142) ¶ 131)

               On September 3, 2017, the building superintendent observed Reich’s

husband walking Reich’s new dog, Chablis, through the lobby of their building. (Sept.

12, 2017 Notice to Cure (Dkt. No. 152-16) at 3) On September 12, 2017, Defendant

served Reich with a “Notice to Cure,” which states that if Reich does not remove the

“objectionable dog” from his apartment, Defendant will “elect to terminate” his tenancy.

(Id. at 4; Govt. R. 56.1 Stmt. (Dkt. No. 142) ¶ 136) The notice reads as follows:

       [Y]ou have violated and continue to violate substantial obligations of your
       tenancy at 111 East 88th Street . . . pursuant to the terms of the . . . Lease
                                             16
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 17 of 34



       Agreement . . . in that . . . you have permitted and/or are permitting a dog
       to be kept and/or maintained and/or harbored in [your apartment], without
       the express written permission of [Defendant]. . . .

       [Y]ou are hereby required to cure the aforementioned violations of your
       tenancy by removing the objectionable dog, on or before September 29,
       2017, that being at least fifteen (15) days after the service of this Notice
       upon you, and that upon your failure to so cure, the Landlord will elect to
       terminate your tenancy. . . .

(Sept. 12, 2017 Notice to Cure (Dkt. No. 152-16) at 3-4)

II.    PROCEDURAL HISTORY

               The Complaint was filed on December 7, 2016. (Cmplt. (Dkt. No. 1)) In

the Amended Complaint filed on September 19, 2017, the Government claims that

Defendant (1) violated the FHA, 42 U.S.C. § 3604(f)(2) and (3)(B), by denying Reich’s

June 18, 2015 and June 7, 2017 reasonable accommodation requests; and (2) interfered

with Reich’s exercise of rights under the FHA through coercion, intimidation, and

threats, in violation of 42 U.S.C. § 3617. (Am. Cmplt. (Dkt. No. 31) ¶¶ 40-45)

               In its answer to the Amended Complaint, Defendant asserts that the

Government’s claims are barred by res judicata, collateral estoppel, and the Rooker-

Feldman doctrine. (Answer (Dkt. No. 35) ¶¶ 58-82)

               Defendant has moved for summary judgment based on these three

defenses and because it never denied Reich’s accommodation requests. (Def. Br. (Dkt.

No. 137)) The Government has cross-moved for summary judgment on Defendant’s res

judicata and collateral estoppel defenses. (Govt. Br. (Dkt. No. 128))

                                      DISCUSSION

I.     SUMMARY JUDGMENT STANDARD

               Summary judgment is warranted where the moving party shows that

“there is no genuine dispute as to any material fact” and that it “is entitled to judgment as
                                             17
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 18 of 34



a matter of law.” Fed. R. Civ. P. 56(a). “A dispute about a ‘genuine issue’ exists for

summary judgment purposes where the evidence is such that a reasonable jury could

decide in the non-movant’s favor.” Beyer v. County of Nassau, 524 F.3d 160, 163 (2d

Cir. 2008) (quoting Guilbert v. Gardner, 480 F.3d 140, 145 (2d Cir. 2007)). “When no

rational jury could find in favor of the nonmoving party because the evidence to support

its case is so slight, there is no genuine issue of material fact and a grant of summary

judgment is proper.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219,

1224 (2d Cir. 1994) (citing Dister v. Cont’l Grp., Inc., 859 F.2d 1108, 1114 (2d Cir.

1988)). “‘[T]hat opposing parties assert competing versions of the same event is not in

itself sufficient to preclude summary judgment,’ in that contradictory testimony only

establishes a ‘genuine’ issue for trial if it ‘lead[s] to a different legal outcome.’” Yi Fu

Chen v. Spring Tailor, LLC, No. 14 Civ. 218 (PAE), 2015 WL 3953532, at *4 (S.D.N.Y.

June 29, 2015) (quoting Krynski v. Chase, 707 F. Supp. 2d 318, 322 (E.D.N.Y. 2009)).

               “[A] plaintiff who uses a summary judgment motion ‘to challenge the

legal sufficiency of an affirmative defense – on which the defendant bears the burden of

proof at trial’ – may satisfy [its] burden ‘by showing that there is an absence of evidence

to support an essential element of the non-moving party’s case.’” Green v. Humana At

Home, Inc., 380 F. Supp. 3d 400, 410 (S.D.N.Y. 2019), motion to certify appeal denied,

2019 WL 3729390 (S.D.N.Y. Aug. 8, 2019) (quoting FDIC v. Giammettei, 34 F.3d 51, 54

(2d Cir. 1994)).

               In deciding a summary judgment motion, the Court “‘resolve[s] all

ambiguities, and credit[s] all factual inferences that could rationally be drawn, in favor of

the party opposing summary judgment.’” Spinelli v. City of New York, 579 F.3d 160,

166 (2d Cir. 2009) (quoting Brown v. Henderson, 257 F.3d 246, 251 (2d Cir. 2001)
                                              18
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 19 of 34



(internal quotation marks and citation omitted)). However, a “‘party may not rely on

mere speculation or conjecture as to the true nature of the facts to overcome a motion for

summary judgment. . . . [M]ere conclusory allegations or denials . . . cannot by

themselves create a genuine issue of material fact where none would otherwise exist.’”

Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (alterations in original) (quoting

Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

               “The same standard[s] appl[y] where, as here, the parties file[] cross-

motions for summary judgment. . . .” Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121

(2d Cir. 2001). “[W]hen both parties move for summary judgment, asserting the absence

of any genuine issues of material fact, a court need not enter judgment for either party.

Rather, each party’s motion must be examined on its own merits, and in each case all

reasonable inferences must be drawn against the party whose motion is under

consideration.” Id. (internal citations omitted).

II.    ANALYSIS

       A.      Res Judicata and Collateral Estoppel

               1.      Applicable Law

               “The full faith and credit clause of the Constitution of the United States

requires a federal court to give the same preclusive effect to a state court judgment as

would be given in the state in which it was rendered.” Davidson v. Capuano, 792 F.2d

275, 277-78 (2d Cir. 1986) (citing Migra v. Warren City Sch. Dist. Bd. of Educ., 465

U.S. 75, 81 (1984)); accord Burkybile v. Bd. of Educ. of Hastings-On-Hudson Union

Free Sch. Dist., 411 F.3d 306, 310 (2d Cir. 2005). “The law of preclusion can be divided

into two categories: res judicata (claim preclusion) and collateral estoppel (issue

preclusion).” Green v. Dep’t of Educ. of City of New York, No. 18 CIV 10817 (AT)
                                             19
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 20 of 34



(GWG), 2019 WL 3432306, at *5 (S.D.N.Y. July 31, 2019), report and recommendation

adopted, 2019 WL 4622077 (S.D.N.Y. Sept. 23, 2019).

               The doctrine of res judicata provides that

       a valid, final judgment, rendered on the merits, constitutes an absolute bar
       to a subsequent action between the same parties, or those in privity with
       them, upon the same claim or demand. It operates to bind the parties both
       as to issues actually litigated and determined in the first suit, and as to
       those grounds or issues which might have been, but were not, actually
       raised and decided in that action. The first judgment, when final and on
       the merits, thus puts an end to the whole cause of action.

Epperson v. Entm’t Express, Inc., 242 F.3d 100, 108-09 (2d Cir. 2001) (quoting Saylor v.

Lindsley, 391 F.2d 965, 968 (2d Cir. 1968) (citations omitted)).

               Accordingly, “[t]o prove the affirmative defense [of claim preclusion,] a

party must show that (1) the previous action involved an adjudication on the merits; (2)

the previous action involved the plaintiffs or those in privity with them; [and] (3) the

claims asserted in the subsequent action were, or could have been, raised in the prior

action.” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000) (citations

omitted). “[T]he burden of proving the elements of res judicata lies with the party

asserting the defense.” Friedman v. Geico Gen. Ins. Co., No. 14-CV-537 (AMD)

(MDG), 2017 WL 10109879, at *11 (E.D.N.Y. Jan. 13, 2017) (citing Monahan, 214 F.3d

at 284) (emphasis added).

               “The policies underlying res judicata reflect the sensible goal that where

possible all related claims be resolved in one proceeding.” Epperson, 242 F.3d at 109

(emphasis added). Res judicata “‘relieve[s] parties of the cost and vexation of multiple

lawsuits, conserve[s] judicial resources, and, by preventing inconsistent decisions,

encourage[s] reliance on adjudication.’” EDP Med. Comp. Sys., Inc. v. United States,

480 F.3d 621, 624 (2d Cir. 2007) (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)).
                                             20
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 21 of 34



                “[C]ollateral estoppel, a narrower species of res judicata, precludes a party

from relitigating in a subsequent action or proceeding an issue clearly raised in a prior

action or proceeding and decided against that party or those in privity, whether or not the

tribunals or causes of action are the same.” Wenegieme v. U.S. Bank Nat’l Ass’n, No. 16

CIV. 6548 (ER), 2017 WL 1857254, at *9 (S.D.N.Y. May 4, 2017), aff’d, 715 F. App’x

65 (2d Cir. 2018) (internal quotation marks omitted). “For issue preclusion to apply, the

following four requirements must be met: ‘(1) the identical issue was actually raised in a

previous proceeding; (2) the issue was actually litigated and decided in the previous

proceeding; (3) the parties [or their privies] had a full and fair opportunity to litigate the

issue; and (4) the resolution of the issue was necessary to support a valid and final

judgment on the merits.’” Rice v. Schaefer, No. 17C-V2782 (RRM) (PK), 2018 WL

4688949, at *3 (E.D.N.Y. Sept. 27, 2018) (quoting Wyly v. Weiss, 697 F.3d 131, 141 (2d

Cir. 2012)) (alteration omitted); see also United States v. E. River Hous. Corp., 90 F.

Supp. 3d 118, 140 (S.D.N.Y. 2015) (“[C]ollateral estoppel is applicable only if . . . the

party or one in privity had ‘a full and fair opportunity to contest the decision now said to

be controlling.’”) (quoting Staatsburg Water Co. v. Staatsburg Fire Dist., 72 N.Y.2d 147,

153 (1988)); Springer v. Lincoln Shore Owners, Inc., No. 03CV4676 (FB) (KAM), 2007

WL 2403165, at *3 (E.D.N.Y. Aug. 16, 2007) (“Under New York law, ‘[t]he doctrine of

collateral estoppel operates . . . where the parties, or ones in privity with them, had a full

and fair opportunity to contest the issues.’”) (quoting W.L. Dev. Corp. v. Thalgott, 387

N.Y.S.2d 902, 903 (2d Dep’t 1976)). “The party seeking to invoke collateral estoppel

has the burden to show the identity of the issues, while the party trying to avoid

application of the doctrine must establish the lack of a full and fair opportunity to

litigate.” In re Dunn, 24 N.Y.3d 699, 704 (2015).
                                              21
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 22 of 34



               2.      Application

               The Government argues that it is entitled to summary judgment on

Defendant’s res judicata and collateral estoppel defenses, because neither HUD nor the

United States was a party, or in privity with any party, to the state court action before

Justice Silver. (Govt. Br. (Dkt. No. 128) at 21-26)

               In response, Defendant argues that HUD was in privity with the NYSDHR

because (1) HUD referred Reich’s 2006 complaint to the NYSDHR for investigation; (2)

the NYSDHR is “substantially equivalent” to HUD, and is charged with enforcing state

laws that are “substantially equivalent” to the FHA; (3) the NYSDHR receives funding

through contracts with HUD to enforce these state laws; and (4) HUD and the NYSDHR

have the “same incentives.”9 (Def. Br. (Dkt. No. 137) at 19, 23-24; Def. Opp. (Dkt. No.

149) at 5; Def. Reply (Dkt. No. 154) at 6)

               “Privity requires that a non-party to an earlier litigation must have had his

or her interests adequately represented in the prior proceeding by reason of legal interest

or control in the first action.” Sweeper v. Tavera, No. 08 CIV. 6372 (HB), 2009 WL

2999702, at *4 (S.D.N.Y. Sept. 21, 2009) (internal quotation marks omitted); see also

273 Lee Ave. Tenants Ass’n by Sanchez v. Steinmetz, 330 F. Supp. 3d 778, 789

(E.D.N.Y. 2018) (same); see also United States v. Katz, No. 10 CIV. 3335, 2011 WL

2175787, at *6 (S.D.N.Y. June 2, 2011) (“Privity requires an independent finding that a

party’s ‘interests were adequately represented by another vested with the authority of

representation.’”) (quoting Monahan, 214 F.3d at 285).



9
  In its answer, Defendant suggests that HUD was also in privity with Reich. (Answer
(Dkt. No. 35) ¶ 71) Defendant has since abandoned that argument, however. See Def.
Reply (Dkt. No. 153) at 6 n.2.
                                           22
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 23 of 34



               “The Supreme Court has stated that ‘to bind the United States when it is

not formally a party, it must have a laboring oar in a controversy.’” United States v.

Power Eng’g Co., 303 F.3d 1232, 1240 (10th Cir. 2002) (quoting Drummond v. United

States, 324 U.S. 316, 318 (1945)). “The United States has such a ‘laboring oar’ when it

‘assume[s] control over litigation.’” Id. (quoting Montana v. United States, 440 U.S. 147,

154 (1979)). “In light of the ‘severe consequences’ of preclusion, where privity is in

question, ‘[d]oubts should be resolved against imposing preclusion to ensure that the

party to be bound can be considered to have had a full and fair opportunity to litigate.’”

E. River Hous. Corp., 90 F. Supp. 3d at 148-49 (quoting Buechel v. Bain, 97 N.Y.2d 295,

304-05 (2001)).

               Here, the record does not demonstrate that there was privity between HUD

and the NYSDHR in the action before Justice Silver. Although HUD referred Reich’s

complaint to the NYSDHR in 2006, there is no evidence that HUD – or any other federal

agency – participated in the case after the referral. Indeed, the NYSDHR has affirmed

that it was “entirely responsible for filing and prosecuting [the case] on behalf of the

State of New York.” (Goldstein Aff. (Dkt. No. 132-4) ¶ 10) And HUD represents that it

had no involvement “in any decisionmaking by [the] NYSDHR as to the course of that

litigation.” (Frey Decl. (Dkt. No. 135) ¶ 6) For example, “HUD did not participate in the

litigation of the motion in limine” – which led to the dismissal of the NYSDHR’s action –

or in the NYSDHR’s “decision not to appeal the state court’s ruling.” (Id.)

               Although the Defendant points out that the NYSDHR receives funding

through contracts with HUD to enforce state laws that are “substantially equivalent” to

the FHA (Def. Reply. (Dkt. No. 154) at 6), there is no evidence that HUD’s funding of

the NYSDHR was tied to the latter’s investigation of Reich’s complaint, or that the
                                             23
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 24 of 34



NYSDHR agreed to vindicate the interests of HUD – or the federal government more

broadly – in the state action in exchange for any such funding.

               The Court concludes that HUD was not in privity with the NYSDHR for

purposes of the state court litigation before Justice Silver. See E. River Hous. Corp., 90

F. Supp. 3d at 149 & n.29 (rejecting collateral estoppel and res judicata defenses in FHA

action where “the Government cannot be said to have controlled the conduct of any party

during [administrative] [NYS]DHR proceeding”); see also United States v. One 1987

Jeep Wrangler Auto., 972 F.2d 472, 478-79 (2d Cir. 1992) (the “state court . . . could

[not] have[] adjudicated the federal government’s interest . . . [because neither] the

federal government nor any of its agencies was a party to the state . . . proceeding”); 18A

C. Wright, A. Miller & E. Cooper, Fed. Prac. & Proc. Juris. § 4458 (3d ed.) (“It is clear

that state and federal governments are separate parties for res judicata purposes, so that

litigation by one does not bind another.”).

               Because HUD was not in privity with the NYSDHR in connection with

the state court action before Justice Silver, the Government is entitled to summary

judgment on Defendant’s res judicata and collateral estoppel defenses, and Defendant’s

cross-motion for summary judgment on these defenses will be denied.10



10
   Separate and apart from privity – the issues and facts litigated before Justice Silver are
not the same as the issues and factual record before this Court. For example, Reich was
not diagnosed with ESRD until March 2015 – months after the state case was dismissed.
(Govt. R. 56.1 Stmt. (Dkt. No. 4) ¶ 5; Dec. 11, 2014 Judgment (Dkt. No. 140-16)) It was
only then that Reich began his dialysis regimen, which involves four-hour treatments five
days per week. (Govt. R. 56.1 Stmt. (Dkt. No. 4) ¶¶ 6-7; May 4, 2017 Dr. Sharma Ltr.
(Dkt. No. 140-34) at 3) Katz’s opinion regarding Reich’s need for an emotional support
dog is premised on the impact of ESRD and frequent dialysis on Reich’s mental health.
(June 8, 2015 Katz Ltr. (Dkt. No. 140-19) at 3-4; May 11, 2017 Katz Ltr. (Dkt. No. 140-
34) at 4)

                                              24
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 25 of 34



       B.      Rooker-Feldman Doctrine

               1.      Applicable Law

               “The Rooker-Feldman doctrine provides that, in most circumstances, . . .

lower federal courts do not have subject matter jurisdiction to review final judgments of

state courts.” Morrison v. City of New York, 591 F.3d 109, 112 (2d Cir. 2010).

“Rooker-Feldman . . . is a narrow doctrine . . . confined to ‘cases brought by state-court



Because Reich’s need for an emotional support dog was not litigated in the context of his
ESRD diagnosis and dialysis regimen, the state court did not adjudicate “the identical
issue” for purposes of collateral estoppel. See Rice, 2018 WL 4688949, at *3. And
because Reich’s ESRD diagnosis and dialysis regimen post-date the dismissal of the state
action, res judicata likewise does not apply. See, e.g., TechnoMarine SA v. Giftports,
Inc., 758 F.3d 493, 499 (2d Cir. 2014) (“‘That both suits involved essentially the same
course of wrongful conduct’ is not decisive. Such a course of conduct may frequently
give rise to more than a single cause of action. While the prior judgment precludes
recovery on claims arising prior to its entry, it cannot be given the effect of extinguishing
claims which did not even then exist and which could not possibly have been sued upon
in the previous case.’”) (quoting Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 327-
28 (1955)); Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 383 (2d Cir. 2003) (“Claims
arising subsequent to a prior action need not, and often perhaps could not, have been
brought in that prior action; accordingly, they are not barred by res judicata regardless of
whether they are premised on facts representing a continuance of the same ‘course of
conduct[.]’”).

Although Defendant contends that Reich’s progression to ESRD was “medically
inevitable” (Def. Opp. (Dkt. No. 149) at 6), the state court did not consider how such a
diagnosis would affect Reich’s mental health and his need for an emotional support dog.
Indeed, Justice Silver focused on Reich’s present medical condition, and did not discuss
Reich’s kidney disease or the prospect of dialysis treatments. (Sept. 5, 2014 Justice
Silver Order (Dkt. No. 140-12))

Finally, the Government’s claim that Defendant interfered with Reich’s exercise of his
rights under the FHA, in violation of 42 U.S.C. § 3617 – by demanding that Reich
produce burdensome and unnecessary medical information in support of his 2015 and
2017 accommodation requests – was not at issue in the state court action. (Am. Cmplt.
(Dkt. No. 31) ¶¶ 44-45; Sept. 21, 2016 HUD Reasonable Cause Determination (Dkt. No.
140-31) at 11-12)

In sum, there is not identity of issues here, and these circumstances provide a separate
and independent basis for granting Plaintiff’s motion for summary judgment on
Defendant’s res judicata and collateral estoppel defenses.
                                               25
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 26 of 34



losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments.’” Lance v. Dennis, 546 U.S. 459, 464 (2006) (quoting Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

               There are four requirements for application of the Rooker-Feldman

doctrine:

       First, the federal-court plaintiff must have lost in state court. Second, the
       plaintiff must complain of injuries caused by a state-court judgment.
       Third, the plaintiff must invite district court review and rejection of that
       judgment. Fourth, the state-court judgment must have been rendered
       before the district court proceedings commenced.

Hoblock v. Albany Cty. Bd. of Election, 422 F.3d 77, 85 (2d Cir. 2005) (internal

quotation marks, footnote, and alterations omitted).

               The first and fourth requirements are “procedural,” whereas the

second and third are “substantive.” Id. Where all four requirements are met, a

district court must dismiss for lack of subject matter jurisdiction.

               2.      Application

               Defendant’s Rooker-Feldman argument fails for multiple reasons.

               As an initial matter, the Government did not “los[e] in state court.”

Accordingly, the first requirement for application of the Rooker-Feldman doctrine is not

satisfied here. See Hoblock, 422 F.3d at 85.

               Defendant repeats its privity arguments, however, asserting that (1) HUD

referred Reich’s complaint to the NYSDHR for investigation and therefore “delegated”

responsibility over the case to the state agency; (2) the NYSDHR is “substantially

equivalent” to HUD and is charged with enforcing state laws that are “substantially



                                             26
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 27 of 34



equivalent” to the FHA; and (3) the NYSDHR receives substantial funding through

contracts with HUD to enforce these state laws. (Def. Br. (Dkt. No. 137) at 17-20)

               As discussed above, these circumstances are not sufficient to demonstrate

that HUD and the NYSDHR are in privity. But even if they were, “the concept of privity

is not applicable in the context of the Rooker-Feldman doctrine.” Worthy-Pugh v.

Deustche Bank Nat’l Tr. Co., No. 3:14-CV-1620 (AWT), 2016 WL 2944535, at *4 (D.

Conn. Jan. 29, 2016), aff’d sub nom., 664 F. App’x 20 (2d Cir. 2016). Indeed, in Lance

v. Dennis, 546 U.S. at 466, the Supreme Court made clear that the “Rooker-Feldman

doctrine does not bar actions by nonparties to the earlier state-court judgment simply

because, for purposes of preclusion law, they could be considered in privity with a party

to the judgment.” Lance also makes clear that the Rooker-Feldman doctrine “applies

only in ‘limited circumstances,’” and is “not simply preclusion by another name.” Lance,

546 U.S. at 466 (quoting Exxon, 544 U.S. at 291).11

               Because the first requirement for application of the Rooker-Feldman

doctrine is not satisfied, the Government is entitled to summary judgment on this defense.

See Worthy-Pugh, 2016 WL 2944535, at *4 (“[Plaintiff’s] claims are not barred by the

Rooker-Feldman doctrine because he was not a party to the state court . . .

proceedings.”); Osagie v. U.S. Equities Corp., No. 3:16-CV-01311 (VAB), 2017 WL

3668590, at *6 (D. Conn. Aug. 24, 2017) (Rooker-Feldman doctrine inapplicable because

11
   While the Lance court declined to address “whether there are any circumstances,
however limited, in which Rooker-Feldman may be applied against a party not named in
an earlier state proceeding,” the Court suggested that Rooker-Feldman might apply
“where an estate takes a de facto appeal in a district court of an earlier state decision
involving the decedent.” Id. at 466 n.2 (emphasis in original). Here, neither HUD nor
any other federal agency was a party to the state court action, and there would have been
no basis for HUD or any other federal agency to pursue an appeal of Justice Silver’s
order dismissing the case. Accordingly, the exception discussed in Lance is not
applicable.
                                             27
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 28 of 34



neither plaintiff nor his estate was a party to the state court proceeding); Rountree v. US

Bank NA, No. 15 CIV. 9018 (KPF), 2017 WL 31405, at *14 (S.D.N.Y. Jan. 3, 2017)

(Rooker-Feldman doctrine inapplicable where there was no privity between plaintiff and

any party to the state court proceedings).

               The third requirement for application of the Rooker-Feldman doctrine is

likewise not satisfied, because the Government has not “invite[d]” this Court to “review

and reject[]” the state court judgment. Hoblock, 422 F.3d at 85. The Government’s

reasonable accommodation claims here are based on accommodation requests Reich

made in 2015 and 2017. Those requests were premised – in significant part – on Reich’s

purported need for an emotional support dog given his ESRD diagnosis and his dialysis

regimen. These circumstances did not exist when Reich first applied for a reasonable

accommodation in 2006, and the state court did not consider these circumstances in

dismissing the NYSDHR lawsuit.

               The state court also did not adjudicate the Government’s claim that

Defendant had interfered with Reich’s exercise of his rights under the FHA by

demanding that he produce extensive medical records in connection with his 2015 and

2017 reasonable accommodation requests. (Am. Cmplt. (Dkt. No. 31) ¶¶ 44-45; Sept. 21,

2016 HUD Reasonable Cause Determination (Dkt. No. 140-31) at 11-12) see Hoblock,

422 F.3d at 86 (“[A] federal suit is . . . barred by Rooker-Feldman only if it complains of

injury from the state-court judgment and seeks review and rejection of that judgment, but

not if it raises ‘some independent claim.’”); Borrani v. Nationstar Mortg. LLC, No. 17-

CV-9397 (KMK), 2019 WL 1429982, at *7 (S.D.N.Y. Mar. 29, 2019) (“‘[I]ndependent

claims . . . are outside Rooker-Feldman’s compass even if they involve the identical



                                             28
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 29 of 34



subject matter and parties as previous state-court suits.’”) (quoting Hoblock, 422 F.3d at

86).

               For all of these reasons, Defendant’s motion for summary judgment based

on its Rooker-Feldman defense will be denied.12

       C.      Constructive Denial of Reich’s Reasonable Accommodation Requests

               Defendant contends that it is entitled to summary judgment on the

Government’s reasonable accommodation claims because it never rejected Reich’s

request for a reasonable accommodation. (Def. Br. (Dkt. No. 137) at 27-36) The

Government argues that there are material issues of fact as to whether Defendant’s

responses to Reich’s 2015 and June 2017 reasonable accommodation requests amount to

constructive denials of those requests. (Govt. Br. (Dkt. No. 141) at 27-35)

               1.     Applicable Law

               “To establish a violation under . . . the FHA . . . for failure to make a

reasonable accommodation, a plaintiff must show: (1) he suffers from a [qualifying]

handicap . . . ; (2) defendants knew or reasonably should have known of the plaintiff’s

handicap; (3) accommodation of the handicap may be necessary to afford plaintiff an


12
   Defendant argues that in Taylor v. Sturgell the Supreme Court “articulated six (6)
specific, non-exclusive circumstances under which a nonparty can be bound by a prior
state court determination pursuant to the Rooker-Feldman doctrine.” (Def. Reply (Dkt.
No. 154) at 5 (citing Taylor, 553 U.S. at 880)) Taylor does not address application of the
Rooker-Feldman doctrine, however. See Newman v. Wells Fargo Bank, N.A., No. 18
Civ. 2175 (KAM) (SMG), 2019 WL 5694334, at *4 (E.D.N.Y. July 10, 2019) (noting
that Taylor addresses “the preclusive effect of judgments against nonparties generally
rather than in the context of the Rooker-Feldman doctrine”).

In any event, none of the six circumstances described in Taylor are present here. For
example, HUD and the NYSDHR do not share a “legal relationship” akin to “preceding
and succeeding owners of property, bailee and bailor, and assignee and assignor.”
Taylor, 553 U.S. at 894. And the state court case was not a “[r]epresentative suit” akin to
a “class action[]” or a “suit[] brought by trustees, guardians, and other fiduciaries.” Id.
                                              29
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 30 of 34



equal opportunity to use and enjoy the dwelling; and (4) defendants refused to make such

accommodation.” Robbins v. Connecticut Inst. for the Blind, No. 3:10CV1712 JBA,

2012 WL 3940133, at *4 (D. Conn. Sept. 10, 2012) (footnote and internal quotation

marks omitted)

               Defendant argues that it never denied Reich’s 2015 and 2017

accommodation requests. Instead, it merely asked Reich for more information so that it

could make an informed decision concerning his accommodation requests. Reich refused

to provide the requested information, however. (Def. Br. (Dkt. No. 137) at 13, 27-36)

               “Under the fourth prong of the prima facie test, a refusal of a request for a

reasonable accommodation ‘can be both actual or constructive. . . .’” Logan v.

Matveevskii, 57 F. Supp. 3d 234, 257 (S.D.N.Y. 2014) (quoting Groome Res. Ltd. L.L.C.

v. Parish of Jefferson, 234 F.3d 192, 199 (5th Cir. 2000)). The “determination of when a

request for a reasonable accommodation is constructively denied . . . is highly fact-

specific, and is made on a case-by-case basis.” Id. at 267; see also Elliott v. QF Circa 37,

LLC, No. 16-CV-0288-BAS-AGS, 2018 WL 2933467, at *10 (S.D. Cal. June 12, 2018)

(same).

               “There is a paucity of case law in the Second Circuit addressing the issue

of constructive denial of a request for a reasonable accommodation under the FHA. . . .”

Id. at 272. That said, courts have repeatedly found that a months-long delay in

responding to a tenant’s request for a reasonable accommodation can be “sufficient to

constitute constructive denial of a reasonable accommodation.” Logan v. Matveevskii,

175 F. Supp. 3d 209, 229 (S.D.N.Y. 2016) (collecting cases). “In assessing whether a

defendant has constructively denied a plaintiff’s request for an accommodation through

unreasonable delay, courts often consider whether the delay was caused by the
                                            30
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 31 of 34



defendant’s unreasonableness, unwillingness to grant the requested accommodation, or

bad faith, as opposed to mere bureaucratic incompetence or other comparatively benign

reasons.” Logan, 57 F. Supp. 3d at 257.

                  Courts have also found constructive denial where landlords demand that

tenants provide excessive or unnecessary information. Ajit Bhogaita v. Altamonte

Heights Condo. Assn., Inc., No. 6:11-CV-1637-ORL, 2012 WL 6562766, at *7 (M.D.

Fla. Dec. 17, 2012), aff’d, 765 F.3d 1277 (11th Cir. 2014) (“[B]y persisting in its

intrusive request for more[,] and largely irrelevant information, [defendant]

constructively denied [plaintiff’s] request.”); Bhogaita, 765 F.3d at 1286-87

(“[Plaintiff’s] failure to respond to that request cannot support [defendant’s] position

because [defendant] possessed all the information essential to its determination.”); see

also Sabal Palm Condo. of Pine Island Ridge Ass’n, Inc. v. Fischer, 6 F. Supp. 3d 1272,

1293 (S.D. Fla. 2014) (“[C]ontinuing to delay for months and asking for even more

information amounts to a constructive denial.”).

                  Finally, courts have found constructive denial where landlords pursue

eviction proceedings or take other adverse action against tenants after reasonable

accommodation requests are made. See Revock v. Cowpet Bay W. Condo. Ass’n, 853

F.3d 96, 111 (3d Cir. 2017) (“[Defendant] did not have to deny [plaintiffs] their

emotional support animals in order to ‘refuse’ a reasonable accommodation. As a matter

of law, [defendant] may have refused a reasonable accommodation by declaring

[plaintiffs] in violation of the ‘no dogs’ rule [and] by fining them fifty dollars. . . .”);

Chavez v. Aber, 122 F. Supp. 3d 581, 600 (W.D. Tex. 2015) (finding constructive denial

where “[d]efendants responded to [plaintiff’s] accommodation request by . . . filing suits

for eviction”).
                                               31
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 32 of 34



               Here, there is sufficient evidence to create a genuine issue of material fact

as to whether Defendant constructively denied Reich’s reasonable accommodation

requests. Although Reich’s reasonable accommodation requests were supported by

letters from his nephrologists (Dr. Huang and Dr. Sharma) and therapist (Katz),

Defendant demanded that Reich provide extensive additional medical information,

including his therapist’s notes, his nephrologists’ medical records, MRIs, CT scans,

ultrasound examinations, and x-rays. Defendant also “reserve[d] the right” to have Reich

examined by its psychiatrist, and to take testimony from Reich, his therapist, and his

nephrologist. (June 28, 2015 Def. Ltr. (Dkt. No. 140-22); June 19, 2017 Def. Ltr. (Dkt.

No. 140-36))

               Defendant argues that a finding of constructive denial cannot be premised

merely on a landlord “asking too many questions.” (Def. Br. (Dkt. No. 137) at 27) But

Defendant’s extensive demands for therapist notes, medical records, and tests went far

beyond asking questions. Moreover, there is evidence that Defendant’s requests for

medical information were not made in good faith, and that Defendant intended to deny

Reich’s accommodation requests regardless of what the requested therapist notes,

medical records, and tests revealed. In October 2015, without having received the

requested records, Defendant filed an affidavit in the Civil Court proceeding stating that

Reich’s deteriorating health “compel[led] the indisputable conclusion that the dog does

not have any positive effect” on his condition, and that his reasonable accommodation

request therefore lacks merit. (Oct. 1, 2015 Def. Opp. Aff. (Dkt. No. 152-15) ¶¶ 19, 29)

And in response to Reich’s June 7, 2017 accommodation request, Defendant again

requested extensive medical information – despite having received hundreds of pages of

Reich’s medical records during discovery. (Govt. R. 56.1 Stmt. (Dkt. No. 142) ¶ 131)
                                            32
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 33 of 34



               Finally, Defendant was pursuing eviction proceedings against Reich at the

same time that it was demanding additional medical information from him. On

September 12, 2017, Defendant served Reich with a “Notice to Cure,” which threatened

to evict him if he did not remove his dog within 15 days. (Sept. 12, 2017 Notice to Cure

(Dkt. No. 152-16)) see Castellano v. Access Premier Realty, Inc., 181 F. Supp. 3d 798,

809 (E.D. Cal. 2016) (finding constructive denial where “Defendants responded to

[plaintiff’s] initial request to keep her cat with a Notice to Perform Covenant (Cure) or

Quit”).

               Given these circumstances, there is a genuine issue of material fact as to

whether Defendant constructively denied Reich’s accommodation requests. Accordingly,

Defendant’s motion for summary judgment will be denied. See Bhogaita, 765 F.3d at

1287 (upholding finding of constructive denial where defendant requested more

information, even though medical letters in defendant’s possession “described the nature

and cause of [plaintiff’s] PTSD diagnosis, stated that [plaintiff] was substantially

impaired in the major life activity of working, and explained that the dog alleviated

[plaintiff’s] symptoms”).

                                     CONCLUSION

               For the reasons stated above, Defendant’s motion for summary judgment

(Dkt. No. 136) is denied in its entirety. The Government’s motion for summary

judgment on Defendant’s res judicata and collateral estoppel defenses (Dkt. No. 127) is

granted.

               This case will proceed to trial on Monday, July 20, 2020, at 9:30 a.m.

The parties are directed to comply with this Court’s Individual Rules concerning the

preparation of a pre-trial order. The joint pre-trial order, motions in limine, proposed voir
                                             33
Case 1:16-cv-09446-PGG-KHP Document 160 Filed 04/27/20 Page 34 of 34



dire, and requests to charge are due on June 1, 2020. Responsive papers, if any, are due

on June 15, 2020.

Dated: New York, New York
       April 25, 2020




                                           34
